



Exhibit 10.30


OSHKOSH CORPORATION
(a Wisconsin corporation)


2017 Incentive Stock and Awards Plan
Stock Appreciation Rights Award Agreement




«Name»
«Participant ID»


Oshkosh Corporation (the “Company”) and you hereby agree as follows:


You have been granted Stock Appreciation Rights relating to shares of Common
Stock of the Company under the Oshkosh Corporation 2017 Incentive Stock and
Awards Plan, as amended (the “Plan”), with the following terms and conditions:


Grant Date: «Date»


Number of Stock Appreciation Rights:     «Number»


Grant Price per Right:     $«Grant Price»


Termination Date: The earliest of (1) the tenth anniversary of the Grant Date,
(2) three years after your Retirement, (3) one year after you terminate
employment as a result of death or Disability and (4) the date you terminate
employment for a reason other than Retirement, death or Disability.


Vesting Schedule: Your Stock Appreciation Rights will vest over three (3) years,
with one-third (1/3) of your total Stock Appreciation Rights vesting on each of
the first three anniversaries of the Grant Date.


Your Stock Appreciation Rights also will become fully vested if you terminate
employment as a result of death, Disability or Retirement or, to the extent
provided in the Plan, upon a Change in Control. You will forfeit unvested Stock
Appreciation Rights when your employment terminates for any reason other than
your death, Disability or Retirement, except, to the extent provided in the
Plan, following a Change in Control.


Notwithstanding the foregoing, if your employment is terminated for Cause, you
will forfeit all of your Stock Appreciation Rights (whether vested or unvested).
In addition, if after your employment terminates the Company determines that it
could have terminated your employment for Cause had all relevant facts been
known at the time of your termination, then the Company may terminate your Stock
Appreciation Rights immediately upon such determination, and you will be
prohibited from exercising your Stock Appreciation Rights thereafter. In such
event, you will be notified of the termination of your Stock Appreciation
Rights.


The Company may delay the vesting of your Stock Appreciation Rights to take into
account leaves of absences, changes in the number of hours worked, and other
changes in your working status to the extent permitted by Company policies, as
in effect from time to time, and in such event your rights will be governed by
the policies in effect at the time of any such leave of absence or other change.


Exercise and Settlement: You may exercise your Stock Appreciation Rights in part
or in full to the extent vested at any time prior to their expiration or other
termination by delivery to the Company (or its agent) of irrevocable exercise
instructions. The exercise of your Stock Appreciation Rights will become
effective at the time the Company (or its designated agent) receives such
instructions. Notwithstanding the foregoing, you may not exercise your Stock
Appreciation Rights at a time that the Company’s insider trading policy as then
in effect would prohibit you from purchasing or selling shares of Common Stock.
Within three weeks following your exercise of Stock Appreciation Rights, the
Company will pay you the value of the Stock Appreciation Rights exercised. The
value of the Stock Appreciation Rights exercised will be equal to the product
obtained by multiplying (1) the number of Stock Appreciation Rights that are
exercised, and (2) the amount by which the Fair Market Value of a Share on the
date of exercise exceeds the Grant Price per Right identified above. The Stock
Appreciation Rights value will be paid in cash in your local currency using the
spot rate on the date of exercise, less applicable withholding.







--------------------------------------------------------------------------------





Unless you provide written instructions to the contrary, the Stock Appreciation
Rights, to the extent vested, will also be automatically settled on the date the
Stock Appreciation Rights would terminate (other than upon a termination for
Cause) (the “Automatic Settlement Date”) as follows: Within three weeks after
the Automatic Settlement Date, the compensation (if any) payable with respect to
the Stock Appreciation Rights that are vested will be paid in cash in your local
currency using the spot rate on the Automatic Settlement Date, less applicable
withholding. For this purpose, the value of the Stock Appreciation Rights that
are vested will be equal to the product obtained by multiplying (1) the number
of Stock Appreciation Rights that are vested, by (2) the amount by which the
Fair Market Value of a Share on the Automatic Settlement Date exceeds the Grant
Price per Right identified above.


If the Fair Market Value of a Share on the date of exercise or the Automatic
Settlement Date is less than or equal to the Grant Price per Right identified
above, then no amount is payable with respect to the Stock Appreciation Rights
exercised or subject to automatic settlement. Subject to any payment obligation,
upon the date of exercise or the Automatic Settlement Date, the Stock
Appreciation Rights exercised or subject to automatic settlement (whether or not
resulting in a payment) will terminate.


Plan Governs; No Distributions or Options: The Stock Appreciation Rights are
granted under and governed by the terms and conditions of the Plan. Additional
provisions regarding the Stock Appreciation Rights and definitions of
capitalized terms used and not defined in this Award Agreement can be found in
the Plan, a copy of which is available on request. The Stock Appreciation Rights
do not include the right to receive dividends or other distributions declared
and paid on the Shares underlying the Stock Appreciation Rights. This Award is
not related to any grant to you of an Option, and you acknowledge that you are
not receiving an Option.


Recoupment: If the Board or the Committee determines that recoupment of some or
all of the compensation paid or payable to you pursuant to the Stock
Appreciation Rights is required under any law, regulation, listing requirement
or recoupment policy of the Company, then the Stock Appreciation Rights will
terminate immediately on the date of such determination to the extent required
by such law, regulation, listing requirement or recoupment policy, any prior
exercise of the Stock Appreciation Rights may be deemed to be rescinded, and the
Board or the Committee may recoup any such compensation in accordance with such
recoupment policy or as required by law, regulation or listing requirement. The
Company shall have the right to offset against any other amounts due from the
Company to you the amount owed by you hereunder.


Amendments; Binding Nature; Instructions: This Award Agreement may be amended
only with the consent of both you and the Company, unless the amendment is not
to your detriment or the Plan permits such amendment without your consent. The
failure of the Company to enforce any provision of this Award Agreement at any
time shall in no way constitute a waiver of such provision or of any other
provision hereof. This Award Agreement shall be binding upon and inure to the
benefit of you and your heirs and personal representatives and the Company and
its successors and legal representatives. In each case, instructions in
connection with this Award shall be in a form acceptable to the Company.


Committee Interpretation Binding; Counterparts: As a condition to the grant of
this Stock Appreciation Rights, you agree (with such agreement being binding
upon your legal representatives, guardians, legatees or beneficiaries) that this
Award Agreement and the Plan shall be subject to interpretation by the Committee
and that any interpretation by the Committee of the terms of this Award
Agreement or the Plan, and any determination made by the Committee pursuant to
this Award Agreement or the Plan, shall be final, binding and conclusive. This
Award Agreement may be executed in counterparts.


BY SIGNING BELOW AND AGREEING TO THIS AWARD AGREEMENT, YOU AGREE TO ALL OF THE
TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO ACKNOWLEDGE THAT
YOU HAVE READ THIS AWARD AGREEMENT AND THE PLAN.


IN WITNESS WHEREOF, the Company has caused this Award Agreement to be duly
executed, and you have executed this Award Agreement by accepting the Award
Agreement electronically online through the Company’s stock plan administrator,
all as of the Grant Date.


OSHKOSH CORPORATION




By: __________________________________


Accepted:




By: ___________________________________



